The Chancellor
observed that a case was made out by the bill and answer for the interposition of this Court so as to prevent the recovery of this money until some course was taken with the administration of John Polk’s estate. That Josiah F. Polk, the assignee, does not say that he gave a valuable or any consideration for this bill. That all that is stated in the bill may be true, and yet Josiah F. Polk may be a mere volunteer. He says Mrs. Polk was indebted to him and assigned this bill, but there is no suggestion that the bill was assigned in satisfaction of such debt. Had J. F. Polk paid a valuable consideration after the conversation he had with Collins, the complainant could have had no pretense to oppose the recovery of this debt. As the case is, and especially under the offer made in the answer, the Chancellor thought that the money should be brought into court and applied in a due course of administration to payment of debts of the intestate, or to his heirs in the distribution of the estate.
And so decreed.